 636DECISIONSOF NATIONALLABOR RELATIONS BOARDGranite State Joint Board,TextileWorkers Union ofAmerica,Local 1029,AFL-CIOi(InternationalPaper Box Machine Company)andFelix Radziew-icz,Maurice K. Kimball,IIandPaul R. Marquis,Eugene Collard,Hazen R. Johnson,Peter Makris,Sr.andJosephM.Kerrigan,Esq.Cases1-CB-1460(1-2),1-CB-1504(1-4),and1-CB-1534December31, 1970DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS BROWNAND JENKINSOn June 4, 1969, Trial Examiner Milton JanusissuedhisDecision in the above-entitled Case1-CB-1460(1-2), finding that the Respondent had notengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a brief in support thereof. The Respon-dent filed an answering brief.On July 3, 1969, the General Counsel filed a motionwith the Board to reopen the record in Case1-CB-1460(1-2), alleging that the Union had under-taken to implement its threat to fine the ChargingParties,which the Trial Examiner found was notviolative of the Act, by filing formal charges againstRadziewicz and Kimball for crossing its picket line attheir place of employment at International Paper BoxMachine Company (herein called the Company). TheRespondent filed a brief in opposition to the GeneralCounsel's motion. On October 22, 1969, the Boardissued an Order granting the General Counsel'smotion to reopen the record and remanded theproceeding to the Trial Examiner "... for thepurpose of permitting the parties to present evidenceof conduct occurring after the close of the hearing andbearing directly upon the conduct alleged in thecomplaint."In the interim, on June 24 and September 3, 1969,chargeswere filed against the Union in Case1-CB-1504(1-4) and Case 1-CB-1534, on the basis ofwhich a consolidated complaint, with notice ofhearing, was issued against the Union on October 20,1969. The complaint alleged that the Union violatedSection 8(b)(1)(A) of the Act by threatening to fine,iHerein called the Union or the Respondent2The Respondent's request for oral argument is hereby denied as, inour opinion,the record, exceptions, and briefs adequately present thepositionsof the parties3Booster Lodge No. 405, International Association of Machinists andimposing fines, and seeking judicial enforcement ofsuch fines against certain named employees of theCompany who had resigned from the Union and hadreturned to work during the Union's strike against theCompany. On November 10, 1969, pursuant tomotionmade by the General Counsel, the TrialExaminer consolidated all these cases and, onNovember 20, 1969, conducted a hearing in the entireconsolidated proceeding.On April 8, 1970, Trial Examiner Milton Janusissued his Supplemental Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending that itcease and desist therefrom as set forth in the attachedTrial Examiner's Supplemental Decision. Thereafter,the Respondent filed exceptions to the Trial Examin-er's Supplemental Decision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearings and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions with the following modifications.2The Trial Examiner found, and we agree, that theCharging Parties, having effectively resigned from theUnion before they crossed its picket line at their placeof employment, were not subject to the Union'sdiscipline for their postresignation conduct. The TrialExaminer therefore correctly concluded that theUnion, by fining its former members, the ChargingParties herein, for conduct engaged in by them aftertheir resignations from the Union and by seekingjudicial enforcement of such fines, violated Section8(b)(1)(A) of the Act. In so finding, however, we relyupon the rationale more fully explicated inThe BoeingCompany,3which issued after the Trial Examiner'sSupplemental Decision herein.4ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborAerospace Workers, AFL-CIO(The BoeingCompany),185 NLRB No 23iWe agree with the Trial Examiner that the matter of thereasonableness of the Union's fines is an immaterial consideration herein,International Association of Machinists and AerospaceWorkers, AFL-CIO,Local LodgeNo 504(Arrow Development Co),185 NLRB No. 22187 NLRB No. 90 GRANITE STATE JOINT BOARDRelations Board adopts as its Order the Recommend-edOrder of the Trial Examiner'sSupplementalDecision and hereby orders that the Respondent,Granite State Joint Board,TextileWorkers Union ofAmerica,Local 1029, AFL-CIO, its officers,agents,and representatives, shall take the action set forth intheTrialExaminer'sRecommended Order, as somodified:1.Delete paragraph 1(a) of the Trial Examiner'sRecommended Order and substitute the following:"(a) Imposing fines, or seekingjudicial enforcementof such fines,against former members for crossing itspicket line at International Paper Box MachineCompany after they had resigned from the Union."2.Add the following new paragraph 2(b), andreletter present paragraphs2(b), (c), (d), (e), (f), and(g)as paragraphs 2(c), (d), (e), (f), (g), and (h),respectively:"(b) Reimburse or refund to any employees namedinAppendixA whomay have paid fines under thecircumstances described in paragraph 1(a) of theOrder the amount, if any, of said fines plus interestthereon at the rate of 6 percent per annum." 53.In footnote 8 of the Trial Examiner'sSupple-mental Decision,substitute"20" for "10" days.4.Substitute the attached Appendix B for theTrial Examiner'sAppendix B.MEMBER BROWN,dissenting:For reasons stated in my separate opinion inBoosterLodge No.405, International Association of Machinistsand AerospaceWorkers,AFL-CIO (TheBoeingCompany),185NLRB No.23, I would find noviolation of Section 8(b)(1)(A) of the Act in thesecases and would dismiss the complaint in its entirety.5BoosterLodge No 405,International Association ofMachinists andAerospaceWorkers, AFL-CIO (TheBoeing Company), supra,in 3APPENDIX BNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT fine former members of thisUnion for crossing our picket lines at InternationalPaper Box Machine Company after they haveresigned from the Union, nor will we try to collectsuch fines by suing them in the courts.WE WILL NOT restrain or coerce our formermembers in the exercise of rights guaranteed tothem by Section 7 of the National Labor RelationsAct, as amended.WE WILL rescind the fines we have imposedagainst the persons named below, change ourrecords to show that we have rescinded these fines,637and take all necessary action in the courts of NewHampshire to withdraw and give up all claims forcollection of such fines.Alonzo BealandRoger BernierMarcel BerubeJean BoutinEugene CollardRobert DepontbriandLeonard DesjardinsLeo DuboisAurel DuvalBernard FrancisRoger GagneAdrian GagnonClovis GamacheRobert GuerretteHazen JohnsonMaurice KimballArmand LevesquePeterMakrisPaulMarquisRonald MaynardWilliamMayoFranklyn McAlisterRoland MichaudJohn NadeauFelixRadziewiczEmilien RiendeauRobert RoyZennie RunowiczAlfred TheriaultHenry TremblayGerald TylerWE WILL reimburse the above nonmembersfor any fines they may have paid to us for workingbehind our picket line at International Paper BoxMachine Company plus interest at the rate of 6percent per annum.GRANITE STATE JOINTBOARD, TEXTILEWORKERS UNION OFAMERICA, LOCAL 1029,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an officialnotice andmust not be defaced byanyone.This noticemust remain posted for 60 consecutivedays from the date ofposting and must not be altered,defaced, or covered by any othermaterial.Any questionsconcerning this notice or compliancewith its provisions may be directed to theBoard'sOffice, 20th Floor John F. Kennedy FederalBuilding,Cambridge & New SudburyStreets,Boston,Massa-chusetts 02203, Telephone 617-223-3330.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner:Charges were filed byFelixRadziewicz andMauriceK.Kimball, II, onDecember 9, 1968,againstGranite State Joint Board,TextileWorkers Union of America,Local 1029,AFL-CIO, 638DECISIONSOF NATIONALLABOR RELATIONS BOARDreferred to hereafter as the Respondent or the Union. Acomplaint based thereon was issued by the RegionalDirector for Region 1 on January 29, 1969, and anamendment thereto on February 12. The complaint, asamended, alleges that the Union violated Section 8(b)(1)(A)of the Act by threatening employees of International PaperBox Machine Company, who were claiming to no longer bemembers of the Union with excessive fines if they failed tosupport its strike against the Company and/or attempted toresign from the Union, and by threatening employees withbodily harm and property damage if they failed to supportitsstrike.'Respondent's answer denies thematerialallegations of the complaint.Iconducted a hearing in this matter at Nashua, NewHampshire, on March 25, 1969. Briefs have been receivedfrom the General Counsel and the Union, and have beenfully considered.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGSOF FACTS1.JURISDICTIONAL FACTSInternational Paper Box Machine Company is a NewHampshire corporation with its principal place of businessatNashua, N.H., where it is engaged in the manufactureand sale of automatic paper box making and gluingmachines.During a representative 12-month periodpreceding the issuance of this complaint, the Companyreceived material valued in excess of $50,000 from pointsdirectly outsideNew Hampshire, and shipped productsdirectly to points outside that State valued in excess of$50,000. I find that the Company is an employer engaged incommerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDGranite State Joint Board,TextileWorkers Union ofAmerica,Local 1029, AFL-CIO,admits, and I find,that itis a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Factual BackgroundThe Union has represented the production and mainte-nance employees of the Company for more than 20 years.Pursuant to a strike vote, the employees went on strikeSeptember 20, 1968, over economicissuesupon theexpiration of the latest agreement. The strike was stilliThe pertinent language of the statute reads as follows Sec 8(b) itshall be an unfair labor practice for a labor organization or its agents-(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7 Provided, that this paragraph shall not impair theright of a labor organization to prescribe its own rules with respect to theacquisition or retention of membership therein,2Two witnesses for the Respondent, Pitarys, a vice president of theInternationalUnion and manager of the Granite State Joint Board, andArel,who was recording secretary of Local 1029 in September 1968,testified that the motion as offered and adopted was to the effect that thefinebe$2000 or any amount determined by the Union The officialminutes of the meeting, kept by Arel, were not offered by Respondent Icurrent in late March 1969 when this hearing was held.Although the plant remained open, the only employees atwork were supervisors, clerical, office, and technicalemployees, and three or four employees in the bargainingunit who were not union members. About 160 employeesremained on strike, honoring a token picket line which keptthe main gate of the plant under surveillance.The motion to strike the Company was voted on at a dulycalledmeeting of union members the Saturday beforeexpiration of the contract. Practically all the members werein attendance, and they assented to the strike by a standingvote,with only one member dissenting. The followingSaturday, a day or two after the inception of the strike,another union meeting was held to discuss organization andtactics.A rank-and-file member proposed a motion thatanyone aiding or abetting the Company or its officialsduring the strike be subject to a $2,000 fine.2 The motionwas adopted unanimously without debate.Radziewicz and Kimball decided independently inNovember that they would abandon the strike and returntowork for the Company. Knowing of the Union's votethatmembers who aided the Company during the strikecould be fined $2,000, each believed that he could avoid thepossible effects of the fine motion byresigningfrom theUnion. Radziewicz sent a letter of resignation to the Unionon November 5, and Kimball on November 25. Within aday or so of the receipt of each resignation, Pitarys,manager of the Granite State Joint Board, sent each ofthem a letter, substantiallyidentical,saying that he wassurprised at the attempt to resign, that they were notfamiliarwith the provisions and procedures they wererequired to adhere to when they chose to become members,and that they were still considered to be members in goodstanding, required to abide by the Union's rules andregulations. Further, Pitarys' letters went on to say, "In theevent you have any thought that your action removes youfrom your obligationas a unionmember, or that you havethe right to cross the picketlines,letme caution you thatyou will be subject to a fine of $2,000 as per the unanimousaction taken by the local union."After getting the letter from Pitarys, Kimball spoke to asupervisor of the Company, and asked him if it was truethat the Union could fine him. The supervisor said he couldnot tell him what the Union could do, and Kimball thenmade no attempt to return to work for the Company.Radziewicz did go back to work secretly for the Companyfor 3 days around Thanksgiving, but after Pitarys calledhim by phone a number of times, and referred to his lettercautioning him about a $2,000 fine, Radziewicz decided notto work behind the picket line .3 The Union has taken noaction against Radziewicz or Kimball by way of charges ornote,moreover, that the letters of Pitarys to Radziewicz and Kimballmention only a $2,000fine, referring neither tothe possibility of a larger ora smaller fine I shall consider,inmy later discussion, that the amount ofthe fine which Radziewiczand Kimball thoughtthe Union could imposeon them was a flat $2,000'Radziewicz also testifiedthatPitarys threatened him in one of theseconversations that if he went back to theplant thenext working day, thepicketswould be watching for him, and that Pitarys would not beresponsible for what mightbe done to himor tohis car.Pitarys flatlydeniedmaking any threat of physicalharm or damage to Radziewicz Icredit Pitarys GRANITE STATE JOINTBOARD639proceedings for the purpose of fining them or imposing anyother type of discipline. It is clear that Kimball,at least,whatever hisintentionsmight have been with respect toworking behind the picket line when he attempted to resign,took no overt action about abandoning the strike.The bargainingagreementwhich expired September 20,1968,had provided that employees who were unionmembers on its effective date 3 years earlier, or who joinedthe Union during its term, were to remain members in goodstanding.The agreement had also provided that theCompany would deduct union dues and initiation fees fromthe wages of any employee who authorized it to do so inwriting. Radziewicz had been a member of the Union since1960, while Kimball had joined it in December 1967, some7months after his employment with the Company. Eachhad signified his intention tojoin bysigningan applicationformembership which included an authorization to theCompany to deduct his initiation fees and dues. Thecombined application formembership and checkoffauthorizationread asfollows:I,the undersigned hereby accept membership inTextileWorkers' Union of America, AFL-CIO, and dohereby authorize and directINTERNATIONAL PAPER BOX MACHINECOMPANY, NASHUA which is my employer, todeduct from my wages the membership dues includinginitiation fees, in the amount fixed pursuant to theConstitution and the By-Laws of my Local Union andto pay over same to the Union or its designated agentpursuant to the provisions of any current or futurecollectiveagreement.Thisauthorization shall remain in effect untilrevoked by me and shall be irrevocable for a period ofoneyear from the date hereof or until the terminationdate of any applicable collective agreement, whicheveroccurs sooner;unlessIrevoke it by sending writtennotices tomy Employer and the Local Union byregisteredmail,only during a period of ten daysimmediately succeeding the termination date of anyapplicable collectiveagreementor yearly period, it shallbe automatically renewedas anirrevocable checkofffrom year to year, until duly revoked as hereinprovided.The combined application and dues checkoff authoriza-tion card does not set out a procedure by which a unionmember mayresign. It does, of course, permit revocation ofthe dues checkoff authorization within the time periodsspecifiedinSec.302(c)(4) of the Labor ManagementRelations Act, as amended, but the language provides forno more than that-it iscompletelysilenton when or if theUnion will recognizea resignationas effective.' Theauthorization card thereby mirrors what the constitutionsand by-laws of the Textile Workers Union of America, theGranite State Joint Board, and Local 1029 already providefor--that a member may not voluntarily withdraw from theUnion except byleavingthe industry, in which case he may4Under themaintenanceofmembership provision of the last expiredagreement,a union memberwho had revoked his checkoffauthorization ina timely fashion, that is within the 10-day period following his anniversaryof acquiring membership would still be obligated toremain a member inobtain a withdrawal card. Death, presumably, provides theonly othermeansof exit from the Union.The Union also attempted to show that Kimball had ineffect revoked his letter of resignation by accepting aThanksgiving turkey from it after his letter to the Union.The evidence as to whether Kimball accepted one of theUnion's turkeys is unclear, but even if he had, I would notconsider it to be a meaningful retraction of his attempt toresign.Analysis and ConclusionsThe SupremeCourt held inN.L.R. B. 'v. Allis-ChalmersManufacturingCompany,388 U.S. 175, 87 S.Ct 2001, thatthe Union in that case had not violated Sec. 8(b)(1)(A) ofthe Act byseeking judicial enforcement for a fine of $100imposed on a member who had engaged in strike-breakingactivities. InScofield v. N. L. R.B.,394U.S. 423,89 S. Ct.1154, (April 1,1969) the Court held that a union ruleimposing a ceiling on payments for incentive work wasvalidand could be enforced through collection ofreasonable fines without violating Sec. 8(b)(1)(A).The Court'sopinions in these two cases were obviouslyintended to illuminate a broader area than that under directconsideration.A brief statement of the general principleinvolved is given inAllis-Chalmers,at 388 U.S. 195:Thusthishistoryof congressional action does notsupport a conclusion that theTaft-Hartley prohibitionsagainst restraint or coercion of an employee to refrainfrom concerted activities included a prohibition againstthe imposition of fines on members who decline tohonor an authorized strike and attempts to collect suchfines.Rather,the contrary inference is morejustified inlight of the repeated refrain throughout the debates onSec. 8(b)(1)(A) and other sections that Congress did notpropose any limitations with respect to the internalaffairs of unions, aside from barring enforcement of aunion'sinternal regulations to affect a member'semployment status.There are as yet no decisions of the Board in which it hasworked out the implications ofAllis-ChalmersandScofield.Specifically, among the unanswered questions are the twopresented here:(1) is it critical, in determining whether aunion has violated Sec.8(b)(1)(A) that the amount of thefine is "unreasonable",and under what circumstances doesitbecome unreasonable;and (2)is it critical,for purposesof the same determination, that membership in the unionwas in some sense involuntary.1.Reasonablenessof the fine:It is clear frombothAlhs-ChalmersandScofieldthat the Court considered theamount of the fines for which judicial enforcement wassought in those cases as reasonable.There are scatteredreferences throughout the two opinions that the reasonable-ness of the fine,at least when judicial enforcement wassought, was a factor in deciding whether a violation wouldbe found. But there are other parts of the two opinionswhere the absence of a reference toreasonablefines mightgood standing for at least the remaining term of the agreement Failure toretain good standing by payment of his union dues could result in hisdischarge at the Union's request of the Company, under Sec 8(a) (3) of theAct 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDlead one to conclude that the amount of the fine wasbeyond the scope of the Board's inquiry.5However, since I assume that the Court did notknowingly refer to the reasonableness of a fine withoutintending it to have some significance, an attempt must bemade to fit the concept into the context of the Court'sactual holdings. It must again be noted, in preface, that theCourt held the finesas enforced by the state courtsinAllis-ChalmersandScofieldas reasonable, and that courtenforcement of a fine is the final stage of a fine proceeding.The preliminary stages recognized by the opinions, throughwhich a union's fine motion may proceed, are as follows:(1) thepassageof the motion in an approved manner, or theprior existence of a union rule with or without a prescribedpenalty;(2) notificationto a member of the union action orexisting rule;(3) impositionof a fine in accordance with theprocedure prescribed in the Landrum-Grif fin Act; 6 and (4)enforcement,either judicially or through the union's owninternal machinery.Notification,meaning a cautionary announcement tostrikebreakers that their offense might be punishable by afine, is found by the Court inAllis-Chalmers, supraat 192,footnote 30, not to be an unfair labor practice at least underthe proviso, if not under the body of Sec 8(b)(1), primarilybecause no inference can be drawn from the notificationthat court enforcement would be the means of collection.Itwould thus seem that even a "threat" or "caution" of anunreasonably large fine to employees whom the Unionbelieved to be ready to engage in strikebreaking would notbe a violation, unless perhaps, court enforcement was alsothreatened.Although such a notification may be givenbefore the imposition of a fine, it is only the latter which is,assuming the Union's compliance with Sec. 411(a)(5) of theLandrum-Griffin Act, efficacious.Until the prescribedprocedure has been followed, a cautionary announcementto a possible offender that a fine may be imposed is not, itseems to me, any more an unfair labor practice than thefine motion itself. There is no hint in either of the Court'sopinions that promulgation of a valid union rule and aprescribed penalty, even though "unreasonable", wouldconstitute a violation of Sec. 8(b)(1)(A).Ineed not therefore decide in this case whether theimposition of a $2,000 fine would have been unreasonableper se;whether the surrounding circumstances might affecta determination as to the reasonableness of a fine; 7 orwhether court enforcement of an imposed fine in suchamount would be an unfair labor practice. I find here thatthe notification to the potential strikebreakers, Kimball andRadziewicz, of the Union's fine motion, of which they werealready aware, and the explicit warning that they would besubject to a $2,000 fine was not an unfair labor practice.This does not, however, necessarily dispose of the case.5EgAllis-Chalmers v.N.LR.B,388 U.S 175 at 191-192 "Cogentsupport of an interpretation of the body of Sec 8(b)(1)(A) as not reachingthe imposition of fines and attempts at court enforcement is the proviso toSec. 8(b)(I),At the very least it can be said that the proviso preservesthe rights to unions to impose fines, as a lesser penalty than expulsion, andto impose fines which carry the explicit or implicit threat of expulsion fornonpayment" It would seem that if a union may expel a member forviolation of a union rule without first fining him, then the amount of a finefor which expulsion may later be sought is immaterial6 Pub. L 86-257, 73 Stat. 522, 29 U S C Sec 411 et seq Sec 411 (a)(5)reads "Safeguardsagainst improper disciplinary action - No member of2.The Resignations:The General Counsel contends thata union's right to impose a reasonable fine on a member forfailing to support its strike does not extend to a threat tofinean employee who has resigned his membership,without regard to the reasonableness of the fine. The mainthrust of the Respondent's argument is that Kimball andRadziewicz could not resign when they attempted to do so,that they are still union members, and that the Board doesnot have the authority "to passjudgment on the penalties aUnion may impose on a member." 8 The Union argues,however, that if Kimball and Radziewicz had in factresigned, and if the Pitarys letters were a threat, they wereneverthelessnot coercive within the meaning of Sec.8(b)(1)(A) because the obligations of membership, nomatter how severe, simply do not apply to nonmembers.The Supreme Court's opinions inAllis-ChalmersandScofieldmake occasional references to "full membership"but they appear to relate to the problem of an employeeobligated under a union-security provision to become aunion member who chooses not to assume the responsibili-tiesof fullmembership but to satisfy his financialobligations by paying the equivalent of the initiation feeand the monthly dues. There is, however, a statement inScofieldwhich speaks more directly on the issue of aunion's right to fine a member who seeks to resign. It readsas follows (89 S. Ct 1154 at 1158):Under this dual approach, Sec. 8(b)(1) leaves a unionfree to enforce a properly adopted rule which reflects alegitimate union interest, impairs no policy Congresshas imbedded in the labor laws, and isreasonablyenforced against union members who are free to leave theunion and escape the rule.[Emphasis supplied. ]The quoted language does not refer to the conditionsgoverning resignations, such as whether a member mustcomply with internal union regulations as to their time andmanner, or whether a resignation need be accepted at all ifthe union makes no provision for voluntary resignationswhile still employed in the industry.There are, however, certain statutory and Board princi-pleswhich are of help in determining the rights andobligations of unions toward employees who seek to resigntheirunionmembership. There is first, of course, theproviso to Sec. 8(b)(1)(A) which enjoins impairment of aunion's right to prescribe its own rules as to the acquisitionor retention of membership. There are also those Boardcases which hold that a union violates Sec. 8(b)(2) if it seeksthe discharge for nonpayment of dues of an employee whohas resigned at a time when a union security, ormaintenance of membership, clause was not in effect, orwho has resigned at any time from a union which does notany labor organization may be fined, suspended, expelled or otherwisedisciplined except for nonpayment of dues by such organizationunlesssuch member has been (A) served with written specific charges, (B) given areasonable time to prepare his defense. (C) afforded a full and fairhearing."rSuch surrounding circumstances might be the duration of the strikeand what the employee might have earned if he had gone back to workdespite the imposition of the fine, as compared with the amount of the fine8The quotation is from the Board's decision in theWisconsinMotorscase l45 NLRB 1097, 1104, enforced by the Supreme Courtsub nomScofield v NLRB, supra GRANITE STATE JOINTBOARD641provide by its constitution or bylaws for any effectivemethod of resignation.9 These cases certainly hold that aunion cannot prevail against an otherwise valid charge ofviolating Sec. 8(b)(2) by invoking the proviso to Sec.8(b)(1)(A). Even thePauldingcase on which Respondentrelies,(N. L. R. B. v. International Union, Automobile Workersetc,320 F.2d. 12), does not go so far as to hold that a unionwhich provides no effective method of resignation maycontinue to treat employees who attempt to resign, asmembers thereafter. See the caveat in this opinion at 320F.2d 12, 15-16, "Needless to say, as we indicated in a prioropinion between these same parties; `it may be that . .there is a limit of reasonableness beyond which a unionmay not go' in structuring its internal regulations "In the instant case, when Kimball and Radziewiczresigned, there was no contractual provision in effect whichrequired them to remain members, nor did the union'sconstitution allow them any free period in which to revoketheirmembership. But the Union has not sought to affecttheir job security in any manner. It has, at most, threatenedto take steps to impose a fine if they should cross its picketlines.There are, however, intimations in the pertinent casesthat resignation from a union is a right protected by Sec. 7of the Act, embodying a public policy to which the provisoof Sec 8(b)(l)(A) must be subordinated.10Iaim led to conclude from the cases cited in footnote 10that Kimball and Radziewicz effectively resigned despitetheir "contract of membership" with the Union whichforbade their resignations.To return then to the basic question already posed. IfKimball and Radzrewrcz were no longer members of theUnion when Pitarys sent them his warning letters, can theUnion be said to have violated Sec. 8(b)(1) thereby? It canbe said with a kind of blinkered logic that nonmemberscannot be coerced by a threat to impose a fine based onfailure to fulfill the obligations due only of a member. It istrue, however, only if the nonmember can divine what theBoard and the courts may decide in his particular caseyears later. Faced with the immediate risk in having todecide what the Union might be able to do, it is notsurprising that Kimball and Radzrewrcz decided to foregotheir Sec. 7 right to work during the strike rather than facethe potential risk of a heavy fine.However, the issue of whether the Pitarys letters wereintimidating in fact is yet dependent on the primary issue ofwhether the letters constituted restraint or coercion withinthe meaning of Sec. 8(b)(1). If it is not restraint or coercionto caution members about a possible fine, it is certainly nomore violative to caution nonmembers.Ihave previously concluded that the Pitarys letters wentno further, and accomplished no more than the fine motiondid, and since a fine motion or other valid union ruleagainst strikebreaking is not in itself a violation, furthernotification of its passage or existence either to members ornonmembers is also not a violation. The Union did notimpose fines on Kimball or Radziewicz, in compliance withthe procedures required by Sec. 411(a)(5) of the Landrum-GriffinAct, nor did it seek either internal or externalenforcement of its valid fine motion. It is thus unnecessaryforme to decide whether it is the imposition or theenforcement of an excessive fine which violates Sec 8(b)(1).It is also beyond the scope of my inquiry whether $2,000 is areasonable amount for a fine, or at what stage, eitherimposition or enforcement, it becomes unreasonable.Ishall recommend dismissal of the complaint in itsentiretyOn the basis of the foregoing findings and analysis of thefacts, I made the following:CONCLUSIONS OF LAW1.InternationalPaperBoxMachineCompany isengaged in commerce and in activities affecting commerce,within the meaning of Section 2(6) and(7) of the Act.2.Granite State Joint Board,Textile Workers Union ofAmerica,Local 1029, AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act3.TheRespondent has not engaged in any unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERItishereby recommended that the complaint bedismissed in its entirety.9Aeronautical IndustrialDistrictLodge 751 etc (The Boeing Company)173NLRB No71,Local Union No 621, United Rubber etcWorkers,(Atlantic Research Corporation)167 NLRB 610, In1,international Union,United Automobile etcWorkers, (John i Paulding, Inc)142 NLRB 296, 137NLRB 901. set aside inN LR B v internationalUnion,etc320 F 2d 12(C A I), 130 NLRB 1035,enfdN L R B vInternationalUnion, etc,297F 2d 272, (C A1),Newspaper Guild of Buffalo, Local #26,118 NLRB1471,MarlinRockwellCorporation,114NLRB 553,New Jersey BellTelephone Company,106 NLRB' 1322, enfd 215 F 2d 835 (C A 2)10Marlin Rockwell Corporation,118 NLRB 553, 559-562,Communica-tionsWorkers of America v N L R B215 F 2d 835 at 838, (C A 2)enforcingNew Jersey Bell Telephone Company,106 NLRB 1322TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: On June 4, 1969, I issueda Decision in Case 1-CB-1460(1-2) recommending dis-missal of the complaint against the Respondent, GraniteState Joint Board, TextileWorkers Union of America,Local 1029, AFL-CIO, (referred to hereafter as the Union).The reason for my recommendation of dismissal was that,in my opinion, the holdings of the Supreme CourtinAllis-Chalmers v. N.L.R B.,388 U S. 175, and inScofield v.N.L.R.B.,394 U.S. 423, required a finding that Section8(b)(I)(A) was not violated by the Union's warning theCharging Parties, Radziewicz and Kimball, that they wouldbe subject to fines if they engaged in strikebreaking. I alsoheld in my Decision that Radziewicz and Kimball couldresign from the Union at any time in the absence ofprovision in the Union's constitution or bylaws forresignation at specified intervals, and that the resignationsthey had submitted to the Union were effective.The General Counsel filed exceptions to my Decision onJune 26, 1969. Two days earlier, on June 24, charges hadbeen filed against the Union in Case I-CB-1504(1-4) bythe individuals named in the caption, charging a violationof Section 8(b)(1)(A) by the Union's threats to fine them ifthey crossed the Union's picket line at the International 642DECISIONSOF NATIONALLABOR RELATIONS BOARDPaper Box Machine Company plant where the Union wason strike.On July 3, 1969, the General Counsel filed a motion withthe Board to reopen the record in Case 1-CB-1460(1-2),alleging that the Union had filed formal charges againstRadziewicz and Kimball for crossing its picket line at theCompany's plant,thereby going beyond its previouswarnings to them which I had found not to be violative ofthe Act.On September 3, 1969, Peter Kerrigan,an attorney, fileda charge in Case 1-CB-1534 on behalf of 23 namedindividuals,employees of the Company,alleging that theUnion had fined them for crossing its picket lines and hadbrought suit in a state court to collect the fines which it hadimposed.On October 20, 1969, the General Counsel ordered Cases1-CB-1504(1-4) and 1-CB-1534consolidated for hearing,and issued his complaint in that consolidated proceedingalleging that the Union had violated Section 8(b)(l)(A) bythreatening to impose fines, by fining and by seekingjudicial enforcement of such fines against employees of theCompany who had resigned from the Union and hadreturned to work during the Union's strike against theCompany.Two days later,on October 22, the Board granted theGeneral Counsel'smotion to reopen the record in Case1-CB-1460(1-2) and remanded it to me to take evidence asto conduct which occurred after the close of the hearing inthat case and which bore directly on the conduct alleged inthat complaint.Thereafter,on October 24, the GeneralCounsel filed a motion with me to consolidate theremanded case with the two cases which he had previouslyconsolidated and on which he had issued a new complaint.I issued an Order granting the General Counsel'smotion,on November 10, 1969, and reaffirmed it on November 14,after the Union's request for reconsideration. A hearingwas thereafter held on the entire consolidated proceedingon November 20, 1969, at Nashua, New Hampshire.' TheUnion filed a brief after the hearing which I haveconsidered.Ihave also considered later communicationsfrom both the Union and the General Counsel advising meof certain recently issuedTrialExaminer'sDecisionssupporting their respective positions.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:ADDITIONAL FINDINGS OF FACTThe essential facts here are not in dispute, and at the riskof some repetition, I will summarize what is already set outinmy original Decision as a prelude to a description of theevents which have taken place since then.The last bargaining agreement between the Companyand the Union expired September 20, 1968, and on thatdate the Union began an economic strike which was still inforce on the date of the latest hearing, November 20, 1969.Almost the entire working force were members of the unionunder a maintenance-of-membership provision in the lastcontract, and all the union members went out on strike. Thestrike vote had been unanimously adopted, and a motion tofine anyone who aided the employer during the strike in theamount of $2,000 was adopted at a unionmeetingwith onlyone dissenting vote.Radziewicz and Kimball sent letters of resignation to theUnion in November 1968 and the Union quickly replied,advising them that their purported resignations wereineffective, that they were still members subject to theUnion's rules, and cautioning them that they were subjectto a fine of $2,000 if they insisted on going back to workduring the strike. Kimball did not attempt to return towork, while Radziewicz, who had gone back to work for afew days, then decided not to continue working behind thepicket lines.On these facts, I held in my original Decision that neitherthe fine motion, passed by the membership at the inceptionof the strike, nor the Union's lettersto Radziewicz andKimball on receipt of their resignations constitutedimposition of a fine within the meaning of Sec. 411(a)(5) ofthe Landrum-Griffin Act, 29 U.S.C. 401 et seq., and that itwas therefore unnecessary for me to decide whether a$2,000 fine, if it had been imposed, would have beenunreasonable. I went on to find thatsincetheUnion'sconstitution did not provide for voluntary resignationsunder any circumstances or at any particular time,Radziewicz and Kimball were free to resign whenever theychose.Resignation from a union was, I found, a rightprotected by Sec. 7 of the Act.2 I recommended dismissal ofthecomplaint since I found no violation of Section8(b)(1)(A) by the Union warning the two Charging Partiesthat they might be fined for crossing its picket line at theCompany's plant.What follows is a recital of the events occurring afterJune 4, 1969, the date of my Decision. As soon as theCompany was notified of that Decision, it sent letters to allthe striking employees (Resp. Exh. 3) advising them that myDecision meant that employees who resigned from theUnion could not be fined, and that they were therefore freeto cross the picket line and return to work.A few days later, the Union responded to the Company'sinvitation to the strikers to return to work with a letter (G.C. Exh. 2) to its members, warning them that the SupremeCourt had upheld a union's right to fine anyone engaged instrikebreaking, and that charges would be brought againstanyone doing so. It urged them not to be misled by theCompany.Shortly before my Decision was issued, a third employee,Hazen Johnson, resigned. After the Decision, beginning onJune 6, 1969, and for some months following, there weremany more resignations, totalling 31 altogether. (Theirnames are listed in Appendix A.) After resigning, theyreturned to work for the Company, crossing the picket linesto do so. While they had been out on strike, many of these31 had obligated themselves in a written statement to theUnion, to reimburse it for the premiums which the Unionwould pay to keep their group insurance policies current.Many of them also accepted cash payments from the Unionwhile they were striking.IBy arrangement at the hearing an exhibit number, G.C. Il, was2My reason for considering the resignation problem at all was inreserved for later submission byMr.Kerrigan, the attorney for theconnection with the arguments of both parties on whether a nonmemberCharging Parties. It is now part of the official record of the case.can be restrained or coerced by a threat to fine him. GRANITE STATEJOINT BOARD643After they returned to work,the Union sent each of the31 a letter charging him with misconduct by crossing itspicket line,and requesting him to appear at a hearing at aspecified time to answer the charge None of them appearedas requested The Union then notified each of them that ahearing had been held,and that a fine had been imposed onhim amounting to a day's pay for each day worked Sometime later,the Union sent each of them a letter informingthem that it had not yet heard from them about paying theirfines, and threatening them with legal action to collect itNone of them paid the fine imposed,and the Union thenfiled a suit and writ of attachment against each in the NewHampshire state courts The suits claim a specific amountdue the Union as a result of the defendant's contract ofmembership in the Union and, where applicable a secondcount based on its claim for moneys advanced on theirbehalf for insurance premiumsHowever,the amountclaimed is in all cases greater than the specific sums allegedto be due and owing For example,the action broughtagainst Eugene Collard is for $1,400 in the first count and$195 14 in the second,while the total amount claimed is$2,000Contentions, Analysis,and ConclusionsThe GeneralCounsel hasalready filed exceptions to myDecision in the original proceedingand stands by thecontentions raised then, that theUnion's letters toRadziewicz and Kimball after their resignations inNovember 1968 are threats to impose excessive fines andare in themselves violative of Section8(b)(1)(A)As to theimposition of fines on the 31 Charging Partiesnow involvedin the consolidated proceeding,and the suitfor judicialenforcement of these fines,the GeneralCounselargues, inthe alternative(1) that the31 all effectivelyresigned fromthe Union and that a threat to fine, or the imposition of afine in any amount,on nonmembers of a union is restraintor coercion of their Section 7 right not to remain a member,but assuming,however,that their resignationsmay havebeen ineffective for some reason, so thattheywere stillmembers when the Union fined them, thenin that event,the fineof a day'spay for eachday workedis excessive,since its effect is to force them toquit working for theCompany Thislatter argument is based on theGeneralCounsel's contention, already made in the first proceeding,that theAllis-ChalmersandScofieldcases should beconstrued to mean that the imposition of an unreasonableor excessive fine is a violation of Section8(b)(I)(A)The Union'sbasic arguments,like thatof the GeneralCounsel,center on the resignations It argues that some orall of the resignations were ineffective, but that even if the31 employees did in fact resign,the obligations theyassumed whentheywent out on strike must be fulfilled andif not fulfilled,the Union has a right to require satisfactionfrom them by the imposition and collection of finesFirst, as to the ineffectiveness of the resignations TheUnion relies on the combined membership application anddues checkoff authorization which eachof the 31agreed to(set out in my original Decision),arguing thatthe 10-dayperiod after the expiration of the collective-bargainingagreement within which dues checkoffs could be revokedwas also intended as the allowableperiod forresignationsfrom the UnionItmakes the point that it has in factaccepted resignations during that interval despite thesilence of its constitutionor bylaws onthe procedure orperiod forvoluntaryresignations It argues from there thatitdid in factprovidea procedure and an allowable intervalwithin which resignations could be made and accepted aseffective I find the argument unpersuasiveNo employeecould be expected to know from the combined membershipapplication and authorization form that the method to beused for revoking his checkoff authorization(sending aregistered letter to his employer and to the Union) was alsomeant to provide a method of resigning from the Union Anemployee might well intend to remain a union member butchoose not to have his union dues checkedoff by hisemployer,so that revocation of the authorization does notimplyresignation from the Union Also, an employeeconcerned about his right to resign would certainly expectto be boundby what the Union's basic charter says or doesnot say on the subject,and should not be required to guessat what theUnion's intentions were from an ambiguouslyexpressed form designed for other purposes altogetherOther arguments advanced for the ineffectiveness of theresignations are also unpersuasive since they are based onthe proposition that the proceduresto be followed forresignation are the same as those to be followed forrevocation of the dues checkoff authorizationThey relateto the fact that some of the resignations were not sent byregisteredmail or were sent by telegram One resignation,thatof employee Desjardins,was unsigned In fact,however, his letter gives his name and clearly expresses hisintent to resignAs for those employees who resigned byordinary mail or bytelegram, I find that their resignationsbecame effective upon receipt of their communications totheUnionsince no other form of communication wasobligatoryThe Unionalso points to actions taken by employeesafter their resignations,which it considers inconsistent withan intent to resign Thus, one employee may have receiveda strike benefit payment from the Union in the week inwhich he resigned,while other employees are said to havereceived insurance benefits after resigning In both cases, itappears that the benefits received accrued before theresignations and are therefore not inconsistent with aneffective resignationFinally,the Union argues that it should not be compelledto accept or honor resignations from employees who did soto pleasethe Companywhich had falsified the meaning ofmy original Decision in order to induce their resignations Ifind nothing improper in the Company's letter of June 5,1969 (Resp Exh 3), which advised all employees that myDecision meantthat theycould resign voluntarily at anytime in the absence of restrictions on that rightimposed bythe Union's constitutionor bylaws Thatis the fair importof what I said,and I see nothing coercive or false in theCompany'spassing on that information If it inducedemployees to resign,itwas because they freely decided todo soFor all the foregoing reasons, and for the reasons given in 644DECISIONSOF NATIONALLABOR RELATIONS BOARDmy original Decision in more detail, I find that the 31employees here involved effectively resigned from theUnion during the strike 3Assuming,arguendo,that the resignations were effective,theUnionarguesthat it nevertheless had the right toimpose fineson the Charging Parties for working during thestrikeItpoints out that they had joined the Unionvoluntarily,without the compulsion of a union-securityprovision in the bargaining agreement, and that inaccepting membership voluntarily, they bound themselvesto adhere to the course of action freely voted on by theUnion's membership Thus, the argument goes, althoughtheCharging Parties may choose to withdraw from theUnion, they may not thereby avoid their obligation toaccept the decision of the membership and to continuesupporting the strike Each member was induced to strikeby the mutual commitment of all the other members to dothe same,and by returning to work during the strike theCharging Parties have breached their agreement with theirfellow members Judicial enforcement of a fine imposed forbreaking a strike, it is argued, is in harmony with thenational labor policy of protecting the right to strikeThe logic of the Union's argument requires the conclu-sion that a resignation of a union member has only aprospective effect, so that decisions made by the Unionbefore theresignationcontinue to bind the former memberwho nowseeksto repudiate the collective decision he onceacceptedIt is an argumentthat cannot be lightly brushedaside, sinceit is based on the proposition common in thelaw, that one cannot escape one's freely acceptedobligations when the goinggetstough However, for morecompellingconsiderations Imust reject the Union'sargumentSection 7 of the Act protects equally the right to engage,and the right not toengage, in concerted activities includingstrikesThe same Section also protects the rightto resignfrom a union 4 just as it does the right to join one When anemployee joins a union he assumes both rights andobligationswith respect to it To say that his obligation (inthis case, to stay out on strike) continues even after he haseffectivelyresignedwould postpone to some indefinite datebeyond his control his right not to strike Further, sincetheir right to attendunionmeetings,tovote, and toinfluencethe union's future course of action as to the strike,ended with their resignations I believe that their obligationsto the union to support the strikemustend then too 5This is not to say, however, that monetary obligations ofa member to his union which are based on an express orimplied contract between them, may not survive themember's resignation6 In the category of possible monetar-y obligations due the Union by the Charging Parties are thepremiums for groupinsurancepolicies which the Unionadvanced on their behalf, and the strike benefits which theyreceived while theyremainedon strike The suits broughtby the Union in thestatecourts clearly seek reimbursement9See the cases cited in In 9 ofthe original DecisionaNex Jersey Bell Telephone Company106 NLRB 1322 1324 enfd subnom CommunicationsWorkers of America C/O v N L R B215 F 2d 835(C A 2) andMarlin Rockwell Corporation114 NLRB 553 559-5625Scofield vN L R B394 U S 423 at 430 Under this dual approachSec 8(b)(I) leaves a union free to enforcea properly adopted rule whichreflectsa legitimate union interestimpairs no polic\ Congress hasfor the insurance premiums and possibly also for the strikebenefitsThe question whether the Charging Parties areliable for these sums, and the determination of the actualamounts due are matters over which a state court wouldhave jurisdiction since they are based on usual contract lawprinciples,not involving interpretation of the NationalLabor Relations Act However, any part of the sums suedforwhich are attributable to the fines imposed by theUnion on the Charging Parties after their resignations is, inmy opinion, not collectible through resort to the statecourts, because the Union would thereby be in violation ofSection 8(b)(1)(A) of the ActThe remaining contentions which the Union makes canbe disposed of briefly First, it argues that the ChargingParties failed to exhaust their internal union remedies evento the extent of failing to appear at the union trials in orderto claim that they had effectively resigned But exhaustionof internal remedies would only be required of unionmembers,whereas here all the Charging Parties hadresigned before the Union filed charges against themConsequently, they were under no obligation to explain ordefend their resignations at a union hearingFinally, the Union argues that the fines imposed, a day'spay for each day worked, were not unreasonable I expressno opinion on whether the reasonableness of a union finedetermines the legality of its imposition on members, noron whether the amounts sought here are in fact reasonable,since in my opinion, the Union's imposition of a fine in anyamount on nonmembers and its attempt to seek judicialenforcement therefor, are violations of Section 8(b)(1)(A)THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the Respondent's activitiesdescribed in section I of my original Decision, have a close,intimate and substantial relation to trade, traffic andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceTHE REMEDYAs I have foundthat the Respondent has violated Section8(b)(I)(A) of theAct, I will recommend that it cease anddesist therefrom,and take certain affirmative actiondesigned to effectuate the policiesof the ActSpecifically,Iwill recommendthat the Unionrescind thefines it has imposed on the 31 persons named in AppendixA, change its records to reflect such rescission,take allnecessary action,in the New Hampshire courts where it isseeking judicial enforcement of its suits against these 31persons,to withdraw and give up its claims for the fines ithas imposed,and notify the said 31 persons that it has doneall the foregoingimbedded in the labor laws and is reasonably enforced against unionmembers who are free to leave the union and escape the ruleThis seemstome to mean that a union member must be free to escape the ruletotally in its retrospective as well as its prospective effectsBCommunicationsWorkers ofAmericaC/O v NL R B215 F 2d 835,838 (C A 2) GRANITE STATE JOINTBOARD645On the basis of the foregoing findings and analysis of thefacts, I make the following additional:CONCLUSIONS OF LAW4.The Respondent has restrained and coerced the 31persons named in Appendix A, all of whom had effectivelyresigned theirmemberships in the Respondent, in theexercise of their right to resign said memberships and oftheir right not to strike against their employer, by imposingfineson them through its internal procedures, and byseekingjudicial enforcement of such fines.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Furnish the Regional Director signed copies of suchnoticemarked Appendix B for posting by InternationalPaper Box Machine Company, in places where notices toemployees are customarily posted. Copies of said notices,on forms provided by the Regional Director shall, afterbeing duly signed by an authorized representative of theRespondent,be returned forthwith to the RegionalDirector for disposition by him.(g)Notify the Regional Director for Region 1, in writing,within 20 days from the date of receipt of this SupplementalDecision and Recommended Order what steps it has takento comply herewith.8RECOMMENDED ORDERUpon the entire record in this consolidated case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I recommend that Granite State JointBoard, TextileWorkers Union of America, Local 1029,AFL-CIO, its officers, agents and representatives, shall:1.Cease and desist from:(a) Fining or seekingjudicial enforcement of fines againstformer members of the Union.(b) In any like or related manner restraining or coercingitsformermembers in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Rescind the fines imposed against the 31 personsnamed in Appendix A.(b)Change all pertinent records to reflect the actiontaken to rescind such fines.(c) Take all necessary action in the courts of the State ofNew Hampshire where judicial enforcement for collectionof the fines imposed against the persons named inAppendix A has been brought, to withdraw and give up allclaims for said fines.(d) Notify the persons named in Appendix A that it hastaken the actions which have been ordered above.(e) Post in conspicuous places at its offices and meetinghalls, and other places where notices to its members arecustomarily posted, copies of the attached notice markedAppendix B.7 Copies of said notice, on forms provided bythe Regional Director for Region 1, shall, after being dulysigned by an authorized representative of Granite StateJoint Board, TextileWorkers Union of America, Local1029,AFL-CIO, be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysTIn the eventno exceptions are filed as providedby Section 10246 oftheRules and Regulations of theNational LaborRelations Board, thefindings, conclusions,recommendations, and RecommendedOrder hereinshall, as provided by Section 102.48 oftheRules and Regulations, beadopted bythe Boardand becomeits findings,conclusions,and order, andallobjectionsthereto shall be deemed waived for all purposes.In the eventthat theBoard'sOrder isenforcedby a judgment of a United States Courtof Appeals, the wordsin the notice reading"POSTED BY ORDER OFTHE NATIONAL LABORrelationsboard" shallbe changed to read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD"" In the event that this Recommended Order is adopted by the Board,this provisionshall bemodified to read. "Notify saidRegional Director, inwriting, within 10 days from the date of this Order whatsteps Respondenthas taken to comply herewith "APPENDIX AAlonzo BealandRoger BernierMarcel BerubeJean BoutinEugene CollardRobert DepontbriandLeonard DesjardinsLeo DuboisAurel DuvalBernard FrancisRoger GagneAdrian GagnonClovisGamacheRobert GuerretteHazen JohnsonMaurice KimballArmand LevesquePeterMakrisPaulMarquisRonald MaynardWilliamMayoFranklynMcAlisterRoland MichaudJohn NadeauFelixRadziewiczEmilien RiendeauRobert RoyZennie RunowiczAlfred TheriaultHenry TremblayGerald Tyler[AppendixB omitted from publication,]